967 F.2d 841
Susan CLARK, Appellee,v.K-MART CORPORATION, Appellant.
No. 91-3723.
United States Court of Appeals,Third Circuit.
June 15, 1992.

1
Present:  SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO, ROTH, Circuit Judges, and DEBEVOISE, District Judge.*

ORDER

2
A majority of the active judges having voted for rehearing in banc in the above appeal, it is


3
ORDERED that the Clerk of this Court vacate the panel's opinion and judgment filed May 22, 1992, and list the above case for rehearing in banc at the convenience of the court.



*
 Hon.  Dickinson R. Debevoise, United States District Court for the District of New Jersey, sitting by designation, as to panel rehearing only